Harris, J.
Confined, as this Court necessarily is, to the bill of exceptions and transcript of the record, for the facts of the case, we are not permitted to consider things or matters stated in the briefs of counsel, “ as facts ” to enter into the judgments we are called on to form and render — certainly not, unless they are agreed upon, or admitted in open Court, or in some distinct form.
There is no admission of the statements contained in the brief of plaintiff’s attorney, in any form.
The record shows that there was no traverse, or issue, made on the truth of the sheriff’s return to .the rule moved against him to compel him to pay over the amount of plaintiff’s fi. fa. Had the return been traversed, and the matters alleged in the brief been proven and embodied in the bill of exceptions, then, indeed, we might, probably, have been enabled to have taught a salutary lesson to collecting officers in the discharge of the duties imposed by law.
Under the circumstances, the circuit Judge could not make any other disposition of the rule than he did.
Judgment affirmed.